Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/23/19, including preliminary amendments filed on 08/23/19 has been entered.
Claims 25-48 are pending.
Claims 1-24 have been canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 27 and 33 are objected to because of the following informalities: they should have an “and” prior to the last clause.  Appropriate correction is suggested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 31-36 and 43-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-26, 29, 31-32, 35 and 37-38, 41, 43-44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li (EP 2922227 A1, cited by applicant of record) in view of Huawei (3GPP TSG RAN WG1 Ad-Hoc Meeting, R1-1700088, “Summary of polar code design for control channels”, cited by applicant of record).

Regarding claims 25, 31, 37, and 43, Li discloses an apparatus … on a wireless network, comprising:
one or more processors [par. 0002, fig. 3 no. 300, 302] to:
identify a data block having a number N1 of bits (Second block of K (i.e., N1) bits, which includes the padding bit [Abstract, fig. 1 no. 101-102]);
determine a number N2 of filler bits based on a set of one or more parameters and the N1 of bits of the data block (N-K (i.e., N2) fixed bits, which are based on n (i.e., parameter) and K (i.e., N1 bits), are determined [Abstract, fig. 1 no. 103]);
pad the data block with the N2 filler bits to form a padded data block having a number N3 of bits (Third block [Abstract, fig. 1 no. 103]); and
encode the N3 bits of the padded data block to form a polar codeword having a number N4 of bits [Abstract, fig. 1 no. 104], and
an interface for sending a transmission based on the polar codeword to a transmission circuitry [fig. 3 no. 305].
Although Li discloses apparatus for 3G/4G networks, as discussed above, Li does not explicitly disclose of a User Equipment (UE) operable to communicate with a Next- generation Node-B for New Radio (gNB). However, these concepts are well known as disclosed by Huawei.
In the same field of endeavor, Huawei discloses:
of a User Equipment (UE) operable to communicate with a Next-generation Node-B for New Radio (gNB)  (NR (i.e., gNB) [pg. 1, where although gNB is not specifically mentioned, one of ordinary skill in the art would know that the 3G/4G process in Li combined with the 5G/NR process in Huawei would apply to the specifics of the gNB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with Huawei. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing UL control information for eMBB [Huawei sec. 1].
Regarding claim 31, Li discloses Machine readable storage media [fig. 3 no. 304].
Regarding claims 37 and 43, Li and Huawei disclose the reverse communication process (i.e., receiving, decoding, de-padding) in that Li’s system is intended for a mobile communication system that communicates the the padded, coded, and transmitted information [par. 0002].

Regarding claims 26, 32, 38, and 44, Li and Huawei disclose everything claimed, as applied above.

wherein the data block is an Uplink Control Information (UCI) block [sec. 1 “UL control info”, tbl. 1 “UCI”].

Regarding claims 29, 35, 41, and 47, Li and Huawei disclose everything claimed, as applied above.
Li further discloses:
wherein the set of one or more parameters comprises a set of one or more supported block sizes (Not more than 1 bit difference (i.e., supported blocks) [fig. 1 no. 101]).

Claims 27-28, 33-34 and 39-40, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Huawei as applied to claims 25, 31, 37, and 43 respectively, and further in view of Pan (WO 2018129147 A1).

Regarding claims 27, 33, 39, and 45, Li and Huawei disclose everything claimed, as applied above.
Although Li and Huawei disclose wherein the one or more processors are to: encode the N3 bits of the padded data block [Li Abstract, fig. 1 no. 104] and a number N6 of frozen bits [Huawei sec. 3.1 step 1] to form the N4 bits of the polar codeword, as discussed above, Li and Huawei do not explicitly disclose identify, based on at least the number N3, a number N5 of parity-check bits and locations at an input of a polar encoder for the N5 parity-check bits; identify N3 locations at an input of the polar encoder for inserting the N3 bits of the padded data block; and encode the N5 parity-check bits. However, these concepts are well known as disclosed by Pan.
In the same field of endeavor, Pan discloses:
identify, based on at least the number N3, a number N5 of parity-check bits and locations at an input of a polar encoder for the N5 parity-check bits (Parity-check bits are calculated (i.e., based at least on N3) [par. 0111-112]);
identify N3 locations at an input of the polar encoder for inserting the N3 bits of the padded data block [par. 0112]; and
encode the N5 parity-check bits [par. 0161].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Huawei with Pan. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing error checking [Pan Abstract].

Regarding claims 28, 34, 40, and 46, Li and Huawei disclose everything claimed, as applied above.
Although Li and Huawei disclose wherein the one or more processors are to: for placing the N3 bits of the padded data block; for placing N6 frozen bits [Huawei sec. 3.1 step 1]; and encode at least the N3 bits of the padded data block and the N6 frozen bits to form the N4 bits of the polar codeword [Huawei sec. 3.1 step 1], as discussed above, Li and Huawei do not explicitly disclose identify N3 locations at an input of a polar encoder …, based on a sequence; identify a number N6 of locations at the input of the polar encoder …, based on the sequence. However, these concepts are well known as disclosed by Pan.
In the same field of endeavor, Pan discloses:
identify N3 locations at an input of a polar encoder …, based on a sequence [Abstract];
identify a number N6 of locations at the input of the polar encoder …, based on the sequence [Abstract]; and
.

Claims 30, 36, 42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Huawei as applied to claims 25, 31, 37, and 43 respectively, and further in view of Wilson (US 5295188 A).

Regarding claims 30, 36, 42, and 48, Li and Huawei disclose everything claimed, as applied above.
Although Li and Huawei disclose wherein the one or more supported block sizes, as discussed above, Li and Huawei do not explicitly disclose are multiples of at least one of: 2 bits, 4 bits, or 8 bits. However, these concepts are well known as disclosed by Wilson.
In the same field of endeavor, Wilson discloses:
are multiples of at least one of: 2 bits, or 4 bits, or 8 bits [col. 6 ln. 14-17 (C6:L14-17)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Huawei with Wilson. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing encryption/decryption of digital or binary data [Wilson C2:L20-21].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419